261 P.2d 629 (1953)
SISK
v.
STATE.
No. A-11782.
Criminal Court of Appeals of Oklahoma.
September 23, 1953.
*630 Percy Hughes, Hobart, for plaintiff in error.
Mac Q. Williamson, Atty. Gen., Sam H. Lattimore, Asst. Atty. Gen., for defendant in error.
BRETT, Judge.
The plaintiff in error, John Sisk, defendant below, was charged by information in the county court of Kiowa county, Oklahoma, with the offense of driving a motor vehicle "over a public road and highway * * * for a distance of approximately a 1/4 of a mile, in said county and state, on the 24th day of October 1951, while said defendant was under the influence of intoxicating liquor". Thereafter on February 19, 1952 the defendant was tried by a jury, convicted of said charge, his punishment fixed at a fine of $50 and 30 days in jail; judgment and sentence was entered accordingly from which this appeal has been perfected.
This case was set for oral argument on December 17, 1952; no briefs were filed, and no appearance made and said cause was submitted on the record. We have examined the record for fundamental error and none appears on the face of the record. We have repeatedly held that under such conditions the judgment and sentence would be affirmed. Welborn v. State, Okl. Cr., 240 P.2d 1130 (not yet reported in State reports). The record does disclose the admission on cross-examination by defendant of a prior conviction for drunk driving. Under these conditions this appeal is accordingly affirmed.
POWELL, P.J., and JONES, J., concur.